DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 4/4/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US pub 20130062727).
	With respect to claim 1, Huang et al. teach a method comprising (see figs. 1-8, particularly figs. 6A-6C and 8A-8C and associated text): 
forming a groove 165 in an upper surface of a semiconductor die 101 between an edge (left) of the die and a crack stop 161 that extends parallel to the edge of the die, the groove being formed outboard of the crack stop; and 
depositing a moisture barrier material 166 into the groove to entirely fill the groove.
With respect to claim 5, Huang et al. teach the moisture barrier material is silicon nitride. See para 0040.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US pub 20130062727).
	With respect to claim 8, Huang et al. teach a method of mitigating moisture-driven degradation of a crack stop 161 in a semiconductor die 101 including a bulk portion, the method comprising (see figs. 1-8, particularly figs. 6A-6C and 8A-8C and associated text): 
forming a groove 165 in an upper surface of the die between an edge (left) of the die and the crack stop; 
entirely filling the groove with a moisture barrier material 166, wherein the moisture barrier material is at least one of moisture-absorbing, moisture adsorbing, and hydrophobic; 
preventing (inherently) moisture penetration of the semiconductor die by presence of the moisture barrier material; and 
dissipating (inherently) mechanical stress in the moisture barrier material without presenting a stress riser in the bulk portion of the die.  
With respect to claim 9, Huang et al. teach the moisture barrier material is silicon nitride. See para 0040.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US pub 20130062727) as applied to claims 1 and 5 above, and further in view of Nawrocki et al. (US pub 20090081379).
	With respect to claim 6, Huang et al. teach the moisture barrier material is made of silicon nitride but fail to teach the moisture barrier material is made of zeolite.
	Nawrocki et al. teach a moisture barrier material made of zeolite. See para 0084.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Nawrocki et al. into the device of Huang et al. to provide moisture barrier function. See para 0084.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US pub 20130062727) as applied to claims 1 and 5 above, and further in view of Papa Rao et al. (US pub 20070102821).
	With respect to claim 7, Huang et al. teach the moisture barrier material is made of silicon nitride but fail to teach the moisture barrier material is made of tetraethylorthosilicate (TEOS).
	Papa Rao et al. teach a moisture barrier material made of tetraethylorthosilicate (TEOS). See para 0023.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Papa Rao et al. into the device of Huang et al. to provide moisture barrier function. See para 0023.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US pub 20130062727) as applied to claims 8 and 9 above, and further in view of Nawrocki et al. (US pub 20090081379).
	With respect to claim 10, Huang et al. teach the moisture barrier material is made of silicon nitride but fail to teach the moisture barrier material is made of zeolite.
	Nawrocki et al. teach a moisture barrier material made of zeolite. See para 0084.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Nawrocki et al. into the device of Huang et al. to provide moisture barrier function. See para 0084.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US pub 20130062727) as applied to claims 8 and 9 above, and further in view of Papa Rao et al. (US pub 20070102821).
	With respect to claim 11, Huang et al. teach the moisture barrier material is made of silicon nitride but fail to teach the moisture barrier material is made of tetraethylorthosilicate (TEOS).
	Papa Rao et al. teach a moisture barrier material made of tetraethylorthosilicate (TEOS). See para 0023.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Papa Rao et al. into the device of Huang et al. to provide moisture barrier function. See para 0023.

Allowable Subject Matter
Claims 2-4, and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814